54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Sergeant HYPOLITE, Petitioner-Appellant,v.STATE of North Carolina;  J.R. Hunt, Respondents-Appellees.
No. 94-6995.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 25, 1995.Decided:  May 19, 1995.

Sergeant Hypolite, Appellant Pro Se.  Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, NC, for Appellees.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hypolite v. North Carolina, No. CA-94-118-5-BO (E.D.N.C. Aug. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED